Felton, J.
1. An action brought by plaintiff against the Board of Education of Hart County, to recover damages for the death of his son, who was alleged to have been killed by the negligence of a driver of a district school bus in said county, .who was employed by the defendants to transport pupils to and from school, including the plaintiff’s son, is held to have been subject to general demurrer and correctly dismissed, for the sole reason that a county board of education is not a body corporate with authority to be sued. Board of Education for Houston County v. Hunt, 29 Ga. App. 665 (116 S. E. 900).
2. The above is the only question adjudicated in. this case. Whether the petition otherwise sets forth a cause of _ action is not passed upon. Nothing herein shall, in a proper proceeding', be deemed an adjudication on the question of liability of the defendant or its insurer. None of the questions raised by the assignments of error on the sustaining of demurrers to amendments to the petition are passed on.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.